Citation Nr: 1620213	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969, which includes service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was previously before the Board in September 2013, when it was remanded for additional development.  The requested actions have been undertaken, and the case has since returned to the Board for adjudication.  


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a current lung disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

The Board remanded the Veteran's claim in September 2013 to obtain an additional medical opinion given the Veteran's presumed exposure to herbicides.  The Veteran was afforded a VA respiratory conditions examination in October 2013; as will be explained below, this examination report complied with the Board's remand directives to the extent possible.  A Supplemental Statement of the Case was subsequently issued in November 2013.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO provided pre-adjudication VCAA notice, by letter, in July 2009.  The Board finds that VA has therefore fulfilled its duty to notify the Veteran.  

	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service medical treatment records, and lay statements have been associated with the record.  

In his June 2009 claim, the Veteran indicated that there was additional medical evidence available at the Fayetteville VA Medical Center (VAMC) and the Mount Vernon Community Based Outpatient Clinic (CBOC).  The Board observes that VA treatment records were obtained in June 2009.  In a statement filed on August 5, 2009, the Veteran stated that in response to the July 2009 VCAA notice, there was additional medical evidence available at the same VA facilities that he had previously identified in his initial claim, and he would submit additional medical evidence in support of his claim at a later date.  On August 18, 2009, the Veteran submitted private medical records from the Ferrell-Duncan Clinic and stated that he had no further information or evidence to submit.  

Although the RO did not make an additional attempt to obtain VA treatment records after receipt of the Veteran's August 5, 2009 statement, VA complied with its duty to assist the Veteran in obtaining VA treatment records.  In his August 5, 2009 statement, the Veteran did not appear to indicate that there were new, or otherwise outstanding, VA treatment records to obtain.  Instead, it appears that he was simply responding to the July 2009 VCAA letter, which, in part, asked him to identify medical treatment at VA facilities.  The Veteran's claims file includes treatment records from the Fayetteville VAMC and Mount Vernon CBOC that were obtained after he filed his claim, and as set forth in his August 18, 2009 statement, the Veteran provided that he had no further information or evidence to submit.  Further, based on a review of the record, there does not appear to be outstanding VA treatment records that would be pertinent to the Veteran's claim.  Thus, the Board finds that VA has complied with its duty to assist the Veteran in obtaining relevant VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

The Veteran was afforded a VA respiratory conditions examination in October 2009.  The examiner reviewed the Veteran's claims file and VA medical file, conducted an examination of the Veteran, and provided opinions regarding the Veteran's claimed condition.  As noted above, the Board remanded the instant claim in September 2013 to obtain an additional medical examination, as the October 2009 examiner did not provide an opinion as to whether any current lung condition was due to the Veteran's service, including his presumed herbicide exposure.  The Veteran was afforded a second VA respiratory conditions examination in October 2013.  The VA examiner reviewed the Veteran's claims file and conducted an examination of the Veteran.  The VA examiner found that the Veteran did not have a documented lung disorder, and he therefore opined that any claimed condition was not due to the Veteran's active duty service.  Although the examiner did not specifically opine as to whether the Veteran's claimed condition was due to herbicide exposure, such an opinion was not required in the absence of a current lung disorder.  

The Board observes that in his December 2009 notice of disagreement, the Veteran suggested that the October 2009 VA examination was inadequate.  Specifically, the Veteran noted that he has been diagnosed with dementia, and the examination report did not accurately reflect the degree of his disability because he did not understand the questions that were asked of him.  Specifically, although the examination report indicates that the Veteran was able to walk a mile without experiencing shortness of breath, in his notice of disagreement, the Veteran provided that he is able to walk a mile, but it is extremely taxing and usually results in shortness of breath and "uncontrollable coughing fits."  The Veteran also added that while the October 2009 VA examination report states that he denied treating any upper respiratory conditions with medication, he was treated with prescription medication for pneumonia in 2007.  

The Board has considered the Veteran's contentions.  A review of the October 2009 examination report indicates that the examiner was aware of the Veteran's treatment for pneumonia in 2007, as the examiner referenced the Veteran's 2007 and 2009 CT scans and wrote that the Veteran had a history of pneumonia.  Moreover, the examiner appeared to base his opinion on examination of the Veteran, including diagnostic and clinical tests, and the Veteran's medical history.  Additionally, the Veteran was afforded a second VA examination in October 2013, and based on this examination report, the examiner considered the Veteran's history of dementia when rendering her opinions, but nevertheless found that there was no evidence of chronic pulmonary conditions.  

Thus, in light of the above, and when considered as a whole, the VA examinations that were provided were thorough and fully adequate, and the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis of record is negative.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

When a chronic disease is shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology since service under 38 C.F.R. § 3.303(b) only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (2013).  As there is no evidence in the record of a condition identified as chronic pursuant to 38 C.F.R. § 3.309(a), this regulation does not apply in the instant case.  

Additionally, if a veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii).  Although the Veteran is presumed to have been exposed to herbicides during service in Vietnam, this presumptive provision is not applicable where, as here, there is no evidence of any enumerated disease associated with exposure to certain herbicide agents.  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background 

The Veteran is seeking service connection for a lung disorder.  He essentially contends that following his exposure to herbicides in Vietnam, he has had numerous instances of pneumonia and bronchitis, and he continues to have lung-related problems, such as yearly bronchitis infections and difficulty breathing.  As set forth in a May 2016 brief from the Veteran's representative, the Veteran maintains that his yearly bronchitis infections constitute a chronic disability.  

In a September 1965 report of medical history on entrance into service, the Veteran denied a history of upper respiratory conditions, including chronic cough or chronic frequent colds.  The September 1965 report of medical examination indicates that the Veteran was clinically evaluated as normal, including with respect to his lungs and chest.  

February 1966 treatment records indicate that the Veteran was treated for an upper respiratory infection.  In July 1967, the Veteran was treated for a cold and/or upper respiratory infection; the Veteran reported chest pain the day prior that had cleared, in addition to a slight cough and "sniffles."  The examination was noted as negative, and it appears that treatment included rest.  In March 1968, the Veteran was treated twice for upper respiratory symptoms.  A March 1, 1968 treatment record notes that the Veteran had a cold and cough for 2 days; the treating provider noted that the Veteran had an upper respiratory infection.  A March 18, 1968 treatment record indicates that the Veteran had a chronic cough/"chest cold;" the examination was noted as negative, but the treating provider listed an impression of bronchitis upper respiratory infection.  According to a July 1968 treatment record, the Veteran complained of a cough and cold for 3 days; no diagnosis is listed.  

In a November 1968 report of medical history, the Veteran denied a history of upper respiratory symptoms, including chronic cough, chronic or frequent colds, asthma, shortness of breath, or pain or pressure in chest.  A November 1968 report of medical examination indicates that on separation from service, the Veteran was clinically evaluated as normal, including with respect to his lungs and chest.  

Following service, private treatment records from the Ferrell-Duncan Clinic dating from July 2007 to September 2008 indicate that the Veteran received treatment for upper respiratory conditions, including bronchitis and pneumonia.  In July 2007, the Veteran complained of the sudden onset of a cough 2 days prior and noted that he had a history of numerous episodes of bronchitis in the past.  At an August 2007 pulmonary consultation, the Veteran indicated that his chronic cough began after an esophageal dilation procedure in the early 1980s.  According to a July 5, 2007 CT scan of the Veteran's chest, there were minimal areas of infiltrates or subsegmental atelectasis at the lung bases, raising the possibility of pneumonia.  As summarized in a September 2007 treatment record, when the Veteran presented to Ferrell-Duncan Clinic with a cough and congestion in July, he was experiencing pleuritic-type chest pain on his right side, and a chest X-ray raised a possibility of atelectasis vs. bibasilar infiltrates.  The Veteran was treated with antibiotics, and at his follow-up treatment 10 days later, there was improvement of his condition, but he still had a fever and right-sided chest pain.  A CT scan of his chest showed an approximately 8 x 3 centimeter area of hazy, poorly-defined density on the right side, raising the possibility of consolidation or necrotic tumor.  A repeat CT scan 3 weeks later showed essential clearing of infiltrate.  At the September 2007 treatment, it was noted that the Veteran's cough had essentially cleared, though he had occasional coughing episodes that did not involve sputum.  There was no shortness of breath, paroxysms of nocturnal dyspnea, orthopnea, or edema.  A September 2007 CT scan indicated that the pleural-based soft tissue process and associated infiltrate in the both the right and left lower lobes had improved significantly from the prior examination in July, consistent with improving inflammatory process.  There were no new suspicious findings; the 4 mm nodule in the right middle lung was noted to be stable from the previous CT scan.  

At a November 2007 treatment, the Veteran had no pulmonary symptoms; his chest was clear to auscultation and percussion with no rales, rhonchi, or wheezes.  Referencing diagnostic imagery noted above, the physician's impressions included recent pneumonia with pleurisy, symptomatically much improved; a tumor was not excluded, but the Veteran was noted to not be at high risk.  The physician also noted an impression of 5 mm nodule at the right upper lobe, probable granuloma.  

A May 2008 treatment record notes the Veteran's history of abnormal chest X-ray and CT scan showing bibasilar infiltrates that were thought to be secondary to pneumonitis; however, the Veteran was not experiencing any pulmonary symptoms.  A repeat CT scan was performed in June 2008, which showed interval stability of the small nodular densities in the right lung; interval improvement of atelectatic and pleural changes on the right side; and interval improvement of the infiltrative process in the left lower lobe.  There was no sign of interval development infiltrates and not sign of interval developing or enlarging masses.  Chest X-rays were noted to be normal or negative, showing no nodular changes.  

The Veteran established care at the VA in May 2009.  The Veteran was noted to have no shortness of breath or chronic cough; however, he did exhibit some coarse breath sounds.  A May 2009 VA chest X-ray report showed that the Veteran's right lung was free of infiltrates.  Given the patchy density at the left lung base, the physician provided there was possible basilar infiltrate.  The X-ray report noted an "off and on" cough.  

In June 2009, VA received the Veteran's claim.

According to a June 2009 VA chest X-ray report, there was a patchy density seen at the left lung base; the remainder of the lung fields appeared clear.  Impressions included minimal left lower lobe infiltrate, which may be all, or in part, due to pulmonary parenchymal fibrosis from previous pneumonia.  A CT scan was performed in July 2009.  Impressions included left lower lobe infiltrate and small noncalcified right pulmonary nodules.  With respect to the left lower lobe infiltrates, the physician noted the Veteran had "just an occasional cough" and no fever.  

The Veteran was afforded a VA respiratory conditions examination in October 2009.  According to the examination report, the Veteran reported a chronic productive cough with white sputum.  On physical examination, there was air entry in all fields with rhonchi in the basis.  The examiner added that the Veteran had a wet cough on the day of the examination.  A chest X-ray and pulmonary function tests were performed.  According to the X-ray report, the Veteran's lung fields were clear, and previously-noted airspace disease in the left lung case had cleared; there was no evidence of pulmonary fibrosis.  The impression was normal chest.  The examiner found no evidence of restrictive disease.  The examiner noted a history of bronchitis and pneumonia, but with respect to a current diagnosis, the examiner stated that the Veteran was with mild obstructive component not severe enough for a diagnosis of asthma or emphysema.  

The examiner opined that it was less likely than not that any current lung condition was caused by, or a result of, service.  The examiner noted the Veteran's documented cases of upper respiratory infections while in service, and he added that despite the Veteran's statement that he had dozens of episodes of pneumonia and bronchitis, there were no records to support this statement.  The examiner referenced the CT scans dated in 2007 and 2009 and provided that they did not elucidate a pattern of multiple episodes of bronchitis.  The examiner added that even if multiple episodes of bronchitis occurred, there was no apparent length to the discrete episodes of upper respiratory infection while in service.  

The Veteran was afforded an additional VA respiratory conditions examination in October 2013.  With respect to diagnoses, the examiner opined that the Veteran did not have a current documented lung disorder.  The examiner referenced the Veteran's reported history; according to the Veteran, over 50 years ago, he began to have trouble with bronchitis each winter, and after being treated with antibiotics and/or a nebulizer, the bronchitis clears up.  He also provided that he had a chronic cough that has been constant since 1986 or 1987, which started around the time he had surgery relating to an esophagus issue.  The Veteran denied any diagnosis of asthma, emphysema, or other respiratory condition.  The Veteran stated that the cough does not cause difficulty breathing; he takes country dance lessons without difficulty, and he is able to perform most activities that he wishes to perform.  The Veteran also added that he believed that he had a respiratory condition prior to service, and that it became worse after Vietnam.  The examiner indicated that the Veteran only required the use of antibiotics for a respiratory condition when he has bronchitis approximately once a year.  

A chest X-ray was performed, which showed old, well-healed fractures of the left clavicle and left 7th rib.  The Veteran's lungs were unchanged; there were no active infiltrates or pleural effusions apparent.  The X-ray was compared to a November 2012 report.  The impression was unchanged chest; no demonstrated active pulmonary disease.  

Pulmonary function testing was also performed.  The results were normal: there was no obstruction, no response to bronchodilators, and the Veteran had both normal lung volumes and normal gas transfer.  The results were noted to accurately reflect the Veteran's current pulmonary function.  

The examiner opined that it was less likely than not that the Veteran's claimed lung disorder was incurred in or caused by service, as the Veteran did not have a documented lung disorder.  The examiner stressed that the pulmonary function testing was normal, as read by a pulmonologist.  The examiner referenced the acute bronchitis that reportedly takes place each winter, but stated that it is caused by a virus.  According to the examiner, acute bronchitis is not a chronic condition, and it was not caused by service.  The examiner also acknowledged the Veteran's report that his condition worsened after service in Vietnam, but stressed that there was no objective evidence of a chronic pulmonary condition.  With respect to the Veteran's history of dementia, the examiner noted that the Veteran appeared for his examination alone; however, the Veteran's medical records, military service treatment records, and objective data did not reveal chronic pulmonary conditions.  

	Analysis

As noted above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Shedden, 381 F.3d at 1167.  Thus, without competent evidence of a current disability, service connection cannot be granted.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  See, e.g., Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Existence of a current disability must be shown by competent medical evidence.  See, e.g., McClain, 21 Vet. App. at 320-21 (2007).  

With respect to the required Shedden element of a current disability, the weight of the evidence of record does not demonstrate that a lung disorder currently exists or has existed at any time during the course of the appeal.  

The record reflects that the Veteran has not had a currently diagnosed lung disorder since he filed his claim in June 2009.  Crucially, both the October 2009 and October 2013 VA examination reports failed to confirm any current lung disorder.  Although the October 2009 VA examiner noted a history of bronchitis and pneumonia, the examiner concluded that there was no evidence of restrictive disease.  The examiner acknowledged the Veteran's contention that he had dozens of episodes of bronchitis and/or pneumonia in the past, but there were no records to support his statement, and CT scans from 2007 and 2009 did not suggest a pattern of multiple episodes of bronchitis.  Further, although the Veteran had a mild obstructive component, it was not severe enough for a diagnosis of asthma or emphysema.  As set forth in the October 2013 VA examination report, the Veteran did not have a documented lung disorder.  There was no objective evidence indicating a chronic pulmonary condition.  Based on diagnostic testing, the Veteran's pulmonary function was normal, and there was no demonstrated active pulmonary disease.  The examiner acknowledged the Veteran's report that he has experienced bronchitis each year during the winter for approximately 50 years; however, she explained that the Veteran's yearly acute bronchitis is caused by a virus and is not a chronic condition.  

As noted above, a claimant can establish a current disability if the evidence of record shows a disability at the time of the claim or during the pendency of the claim, even if the claimed condition resolves prior to adjudication.  See McClain, 21 Vet. App. at 321.  The Board observes that private treatment records from Ferrell-Duncan Clinic dated from July 2007 to September 2008 show treatment for bronchitis and pneumonia, and that diagnostic imaging performed during this time showed lung nodules and bibasilar infiltrates.  However, as reflected in the October 2009 VA examination report, these private treatment records were reviewed by a VA examiner, who found that they did not elucidate a pattern of multiple episodes of bronchitis.  Thus, in addition to preceding the Veteran's claim of entitlement to service connection, these medical records do not comprise objective medical evidence suggesting a current diagnosis during the pendency of the Veteran's claim.  

The Board recognizes the Veteran's lay testimony of record, including his contention that he has had numerous instances of pneumonia and bronchitis since service and that his yearly winter bronchitis is a chronic condition.  As a lay witness, the Veteran is competent to testify as to observable symptomatology, such as chest pain, coughing, and shortness of breath.  See, e.g., Barr, 21 Vet. App. 303.  Crucially however, diagnosing a lung disorder is beyond the scope of lay observation and therefore must be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  As such, the Veteran's lay assertions do not constitute a competent clinical diagnosis of a current lung disorder.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Moreover, as noted above, the competent medical evidence of record provides that the Veteran's yearly bronchitis is acute and caused by a virus; it is not a chronic pulmonary condition.  

Thus, despite the Veteran's in-service occurrences of upper respiratory infections and his continued complaints of bronchitis and pneumonia, the weight of the evidence is against a finding that the Veteran has had a lung disorder at any time during the course of the appeal.  In the absence of any current diagnosed disability, service connection cannot be granted.  See 38 C.F.R. §§ 3.307(a), 3.309(a), (e); Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1332; Gilpin v. Brown, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the Veteran's claim of entitlement to service connection for a lung disorder must therefore be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a lung disorder, to include as due to herbicide exposure, is denied.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


